DETAILED ACTION
This action is in response to the application filed 26 October 2018.
Claims 1-4 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the terms “Intel” (and “Purley”), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: The specification recites “CUP” or “CUPs” rather than “CPU” or “CPUs” at page 1:line 15, page 3:line 11, and page 5:line 8.  Appropriate correction is required.

The specification, at [0025], recites “The heat resistance Rea of the heat sink is obtained by heat dissipation simulation or actual measurement, and the maximum power consumption due to heat generation and the model of the supportable CPU is obtained by reversing the flow chart”; however, the flow chart (fig 1) culminates in determining a supportable CPU and it is not clear how to reverse the flow chart nor how an assumed reversal of the flowchart would result in determining a supportable CPU (presumably, if reversed, the flow chart would begin with choosing a supportable CPU). Examiner’s note: Perhaps “traversing” rather than “reversing” is the intention. Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “CUP” rather than “CPU” at page 8:line 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “repeating previous steps to reselect a CPU model with a lower case temperature”; however, among the previous steps there is only one step for “selecting a CPU model” and it is not clear as to which of the remaining previous steps are among the “previous steps to reselect a CPU model”. For the purposes of further examination it is assumed that repeating the “selecting a CPU model” along with any other step of the claim constitutes “repeating previous steps to reselect a CPU model”.

Regarding claims 2-4, the claim inherit the deficiencies of claim 1 but do not resolve them. Accordingly, the claims are rejected under the reasoning provided for claim 1.

Further regarding claim 2, the term "detailed" in claim 2 is a relative term which renders the claim indefinite.  The term "detailed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at page 5 recites “A detailed computer model is built by using heat dissipation simulation software, and the thermal resistance Rea is obtained by using a temperature simulation function of the detailed computer model”; however, “using heat dissipation simulation software” provides no guidance as to what constitutes a “detailed” computer model as claimed. For the purposes of further examination, it is assumed that any model from which thermal resistance may be obtained is a “detailed” model.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
Claim 1 recites a collection of steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes [see MPEP 2160.03].
Step 2A – prong one:
The claim recites “obtaining a thermal resistance Rca of a heat sink by looking up a table” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
The claim recites “selecting a CPU model” which is a mental process [e.g. identifying a CPU, see MPEP 2106.04 (a)(2) III].
The claim recites “obtaining a maximum allowable surface temperature value Tcmax of the CPU model by looking up a table” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
The claim recites “obtaining a product of the thermal resistance Rca of the heat sink and the power consumption value as a CPU surface temperature value Tc in the scene” which is a 
The claim recites “comparing the CPU surface temperature value Tc with the maximum allowable surface temperature value Tcmax of the CPU model, determining that the heat sink supports the CPU model if the CPU surface temperature value Tc is lower than or equal to the maximum allowable surface temperature value Tcmax of the CPU model, and determining that the heat sink does not support the CPU model” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
The claim recites “repeating previous steps to reselect a CPU model with a lower case temperature if the CPU surface temperature value Tc is greater than the maximum allowable surface temperature value Tcmax of the CPU model” which is a mental process as shown for previous steps.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “for designing a new Purley CPU heat sink”; however, the claim otherwise provides for evaluating a heat sink rather than designing a heat sink. Accordingly, this merely generally links the judicial exception to a field of use. Generally linking a judicial exception to a field of use does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “obtaining a ventilation volume in a scene”; however, this is mere data gathering activity which insignificant extra-solution activity. Insignificant extra-solution activity does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)].

Step 2B:
As noted for step 2A – prong two, there is a general link to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2016.05(h).
As noted for step 2A there is an obtaining step which amount to insignificant extra-solution activity. Note that no particular manner of “obtaining” is claimed, so the “obtaining” may be well-understood, routine, and convention “obtaining” such as “Receiving or transmitting data over a network” or “Storing and retrieving information in memory”. Well-understood, routine, and conventional data gathering activity does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(g) and MPEP 2106.05(d)].
Considering the claim as a whole, there is well-understood, routine, and conventional data gathering for the judicial exception and the judicial exception with a general link to a field of use, so there is nothing claimed individually or collectively that amounts to significantly more than the judicial exception itself.. Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The recites “building a detailed computer model by using heat dissipation simulation software, and obtaining the thermal resistance Rca by using a temperature simulation function of the detailed computer model” which but for the recitation of generic computer functionality is a 

Regarding claim 3:
The claim recites “establishing a physical scene by using a wind tunnel measuring device, in the physical scene, arranging a CPU or a heat block under the heat sink, monitoring a temperature change of the heat sink while controlling power consumption of the CPU or the heat block, and obtaining the thermal resistance Rca by calculation, and performing a wind tunnel analysis on a structure of the heat sink, and determining a range of CPU power consumption due to heat generation supported by the heat sink in conjunction with a ventilation volume of the physical scene”; however, this well-understood, routine, and conventional data gathering activity [as evidenced by, for example, Mohan (2011), Elnaggar (2011), and Xu (2005)]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “selecting different Purley CPU models” which is a mental process [e.g. identifying CPUs, see MPEP 2106.04 (a)(2) III]
The claim recites “performing comparison on maximum allowable surface temperature values Tcmaxs of the Purley CPU models” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
The claim recites “classifying the Purley CPU models into a supportable category and a unsupportable category based on the maximum allowable surface temperature values Tcmax of 
The claim recites “determining a Purley CUP model in the supportable category as an applicable CPU model” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
Accordingly, this does not change the nature of the judicial exception such that it is other than a mental process and the reasoning provided for claim 1 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 20060263912 A1) in view of Wong (WONG, HENRY, AND TIEN-YU TOM LEE. "Thermal evaluation of a PowerPC 620 multi-processor computer." In Twelfth Annual IEEE Semiconductor Thermal Measurement and Management Symposium. Proceedings, pp. 73-80. IEEE, 1996) [further evidence provided by Evanson (NICK EVANSON, Explainer: What is .

Examiner’s notes are marked EN.

Regarding claim 1, Arroyo discloses a method, comprising following steps:
obtaining a ventilation volume in a scene ([0030]: “Likewise, the characteristic curves of the air-moving devices (which may, for instance, be described largely by attributes such as maximum pressure drop and maximum airflow rate) may be combined into system-level values.” EN: “airflow rate” [e.g. cubic-feet per minute] is volume. See also Applicant’s specification at [0026].);
selecting a CPU model and obtaining a maximum allowable surface temperature value Tcmax of the CPU model by looking up a table ([0035]: “Test controller 170 may communicate with test manager 195 to associate the serial number with information about the DUT such as the lot and bin associated with the die. … test manager 195 may determine a maximum junction temperature for the DUT based upon the serial number and transmit the maximum junction temperature to test controller 170.”; fig 4:415 and [0066]: “Flowchart 400 continues to determine maximum junction temperature(s) for the die of a DUT based upon the project objective(s) and the die characterization data (element 415).” EN: “DUT” includes the “thermal assembly” including CPU and heatsink, see fig 2. As understood in the art, the “bin” corresponds to model, as evidenced by Evanson (2020).);
comparing the CPU surface temperature value Tc with the maximum allowable surface temperature value Tcmax of the CPU model (fig 4:455 and [0071]: “Once an operating junction temperature for the die is determined, the test equipment may compare the operating junction temperature with the corresponding maximum junction temperature to determine whether the DUT passes or fails the thermal assessment testing (element 455).”),
determining that the heat sink supports the CPU model if the CPU surface temperature value Tc is lower than or equal to the maximum allowable surface temperature value Tcmax of the CPU model ([0042]: “test controller 170 may project the operating junction temperature of the DUTs via the multiple customer installation models and sort the DUTs based upon maintenance of an operating junction temperature at the die that is lower than the maximum junction temperature of at least one of the customer installation models.”; [0071]: “the test equipment may compare the operating junction temperature with the corresponding maximum junction temperature to determine whether the DUT passes or fails the thermal assessment testing (element 455). Advantageously, even if the operating temperature for the DUT fails in accordance with one or more of the customer installation models, the DUT may satisfy the maximum junction temperature for at least one of the models and pass the thermal assessment testing. The DUT may then be assigned to a bin based upon the customer installation model for which the DUT passed the thermal assessment testing (element 460).”), and
determining that the heat sink does not support the CPU model ([0042]: “test controller 170 may project the operating junction temperature of the DUTs via the multiple customer installation models and sort the DUTs based upon maintenance of an operating junction temperature at the die that is lower than the maximum junction temperature of at least one of the customer installation models.”; [0071]: “the test equipment may compare the operating junction temperature with the corresponding maximum junction temperature to determine whether the DUT passes or fails the thermal assessment testing (element 455). Advantageously, even if the operating temperature for the DUT fails in accordance with one or more of the customer installation models, the DUT may satisfy the maximum junction temperature for at least one of the models and pass the thermal assessment testing. The DUT may then be assigned to a bin based upon the customer installation model for which the DUT passed the thermal assessment testing (element 460).”) and repeating previous steps ([0022]: “In some embodiments, a project objective may be multifaceted, passing and sorting DUTs, which satisfy different criteria.”; [0035]: “Test controller 170 may provide an interface for a technician to test each DUT in a line or bin of DUTs.”; [0036]: “The multi-faceted project objectives may pass DUTs with different maximum junction temperatures but sort these DUTs into different bins based upon, e.g., reliability and performance, or passage of the DUT in accordance with one or more customer installation models.” EN: these citations are exemplary, much of the disclosure indicates repeating the process for multiple DUTs.) to reselect a CPU model with a lower case temperature if the CPU surface temperature value Tc is greater than the maximum allowable surface temperature value Tcmax of the CPU model ([0064]: “For example, a first bin may receive all the DUTs that meet the worst-case maximum junction temperatures because they may be distributed to any of the customer installations. However, project objectives may allow a DUT to pass thermal assessment testing when the DUTs that satisfy the maximum junction temperatures for a particular customer installation model. That customer installation model may only represent a small quantity of the designated customer installations so only a small quantity of DUTs may be sorted into the corresponding bin for that customer model.” EN: One of ordinary skill will understand that this discloses that for a customer installation there are two cases: i) the failing DUT precedes the passing DUT, or ii) the passing DUT precedes the failing DUT. The claim limitation corresponds to case i.).
Arroyo does not explicitly disclose for designing a new Purley CPU heat sink;
obtaining a thermal resistance Rca of a heat sink by looking up a table;
obtaining a power consumption value by looking up a table;
obtaining a product of the thermal resistance Rca of the heat sink and the power consumption value as a CPU surface temperature value Tc in the scene.
However, Wong teaches for designing a new CPU heat sink (P80:§6.1:¶1: “Application of these methods with attention to manufacturability can be used to design low-cost high-performance heat sinks.”);
obtaining a thermal resistance Rca of a heat sink by looking up a table (P77:fig 9, P79:fig 11, P80:fig 12, and P79:§5.8: “Use the experimental data form Figure 9. This data was taken approximately 25.4 mm in front of the heat sink. Correlate with data from Figure 11 and Figure 12, where air speed and air temperature 25.4 mm in front of the both heat sinks is approximately 1.3 m/s and 40 "C respectively. The corresponding heat sink thermal resistance is 1.4 C/W.”);
obtaining a power consumption value by looking up a table (P76:fig 7 and ¶2: “Equation (1) is plotted in Figure 7 with thermal resistance is on the vertical axis and power dissipation of the die on the horizontal axis.”; P79:§5.8:¶1: “From equation (l), the junction temperature is calculated for power values of 30, 25, and 20 Watts.”);
obtaining a product of the thermal resistance Rca of the heat sink and the power consumption value as a CPU surface temperature value Tc in the scene (P76:eq 1 and P79:§5.8:¶1: “From equation (l), the junction temperature is calculated for power values of 30, 25, and 20 Watts.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arroyo in view of the teachings of Wong to include “for designing a new Purley CPU heat sink; obtaining a thermal resistance Rca of a heat sink by looking up a table; obtaining a power consumption value by looking up a table; obtaining a product of the thermal resistance Rca of the heat sink and the power consumption value as a CPU surface temperature value Tc in the scene” by using the methods of Wong to determine the “operating conditions of a customer installation” (e.g. Arroyo at [0014]) for the process of Arroyo which would allow for the determination of suitable assemblies for the particular installation (per Arroyo’s methods) as well as further determination of “viable” (e.g. Wong at P73:§1:¶5) heat sink designs (per Wong’s methods for ascertaining the heat sink’s role in suitability as regards junction temperature). More briefly, by performing the methods for the same environmental “operating conditions”, one can determine suitability of the thermal assembly in terms of CPU junction temperature as well as which heat sinks are among the viable options for various CPU models.
As regards applicability to a “Purley” CPU, as shown above, one of ordinary skill in the art would understand that the methods of both Arroyo and Wong are applicable to determine/design a heat sink compatible with a CPU in a given environment. Further, the “conventional CUPs [sic, CPUs], for example, the latest version of CPU on the Purley platform, are widely used. The maximum power consumption of the latest version of Intel Purley CPU has increased to a level above 250W Considering the wide application of Intel Purley CPU, the design of the Purley CPU heat sink is becoming more and more important.” Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arroyo and Wong in view of the applicability to conventional CPUs to include the conventional “Purley” CPUs by applying the combined method of Arroyo and Wong to Purley CPUs to yield the predictable result of selecting/designing heat sinks in view of suitability for combination with a Purley CPU in the expected operating environment..
	
Regarding claim 3, Arroyo discloses the method for designing a new Purley CPU heat sink according to claim 1 (with combined teachings as shown above),
wherein [junction temperature] is obtained by measurement through following steps:
establishing a physical scene by using a wind tunnel measuring device (fig 1 and [0026]: “System 100 includes enclosure 110 coupled with a test controller 170 and a DUT scanner 190 and a test manager 195 coupled with test controller 170. Test controller 170 provides a user interface for a technician to allow the technician to power up server 122 and set environmental conditions for functional testing and temperature performance assessment of the DUT. Enclosure 110 houses servers such as 120 and 122, vents 124, a management controller module 130, a power module 140, a blower 150, and a switch module 160. Enclosure 110 may house multiple servers sharing common management controllers, power modules, switch modules, blowers, and switch modules to reduce the number of potential component failures and the physical distribution of such support equipment.”; [0028]: “In particular, a blower 150 may draw air from the front of enclosure, through servers 120 and 122, and exhaust the air through the back of blower 150 or the back of enclosure. In many embodiments, blower 150 is set to maintain a maximum speed for testing. In other embodiments, the speed of blower 150 may be monitored so the environmental conditions within enclosure 110 may be accurately characterized.”),
in the physical scene, arranging a CPU or a heat block under the heat sink, monitoring a temperature change of the heat sink ([0039]-[0040]: “In response to initiation of temperature testing 180, test controller 170 requests a measurement of the characteristic of a thermal sensor in the die. Upon receipt of the measured characteristic such as a magnitude of a resistance, current, or voltage, test controller 170 evaluates the characteristic based upon the calibration data for the thermal sensors to determine measured junction temperature at the location of the thermal sensor. … When the environmental conditions of enclosure 110 do not match the operating conditions of a customer installation model received from test manager 195, the operating junction temperature for the die is calculated by modifying the measured junction temperature to project the operating junction temperature based upon differences between the environment of enclosure 110 for the DUT and the environmental conditions characterized for the customer installation model.”) while controlling power consumption of the CPU or the heat block ([0058]: “Thermal constant determiner 334 may determine whether the die has reached a steady-state temperature by, e.g., measuring the time elapsed during burn-in testing or functional testing. In many embodiments, thermal constant determiner 334 may assure that several time constants have elapsed since the application of power to the die before measuring the junction temperature of the die.”);
performing a wind tunnel analysis on a structure of the heat sink ([0040]: “When the environmental conditions of enclosure 110 do not match the operating conditions of a customer installation model received from test manager 195, the operating junction temperature for the die is calculated by modifying the measured junction temperature to project the operating junction temperature based upon differences between the environment of enclosure 110 for the DUT and the environmental conditions characterized for the customer installation model.”).
Arroyo does not explicitly disclose the thermal resistance Rca of the heat sink;
obtaining the thermal resistance Rca by calculation;
determining a range of CPU power consumption due to heat generation supported by the heat sink in conjunction with a ventilation volume of the physical scene.
However, Wong teaches [obtaining] the thermal resistance Rca of the heat sink [by measurement by]:
obtaining the thermal resistance Rca by calculation (P77:fig 9, P79:fig 11, P80:fig 12, and P79:§5.8: “Use the experimental data form Figure 9. This data was taken approximately 25.4 mm in front of the heat sink. Correlate with data from Figure 11 and Figure 12, where air speed and air temperature 25.4 mm in front of the both heat sinks is approximately 1.3 m/s and 40 "C respectively. The corresponding heat sink thermal resistance is 1.4 C/W.”);
(P79:§5.8: “From these results, it is safe to use the passive heat sink to cool a PowerPC 620 processor which is 20 Watts or less in order to maintain a junction temperature of 85 oC.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arroyo in view of the teachings of Wong to include “the thermal resistance Rca of the heat sink; obtaining the thermal resistance Rca by calculation; determining a range of CPU power consumption due to heat generation supported by the heat sink in conjunction with a ventilation volume of the physical scene” by using the methods of Wong to determine the “operating conditions of a customer installation” (e.g. Arroyo at [0014]) for the process of Arroyo which would allow for the determination of suitable assemblies for the particular installation (per Arroyo’s methods) as well as further determination of “viable” (e.g. Wong at P73:§1:¶5) heat sink designs (per Wong’s methods for ascertaining the heat sink’s role in suitability as regards junction temperature). More briefly, by performing the methods for the same environmental “operating conditions”, one can determine suitability of the thermal assembly in terms of CPU junction temperature as well as which heat sinks are among the viable options for various CPU models.

Regarding claim 4, Arroyo discloses the method for designing a new Purley CPU heat sink according to claim 1 (with combined teachings as shown above), wherein the selecting the CPU model (“Purley CPU” is obvious as shown for claim 1) comprises:
selecting different CPU models ([0064]: “For example, a first bin may receive all the DUTs that meet the worst-case maximum junction temperatures because they may be distributed to any of the customer installations. However, project objectives may allow a DUT to pass thermal assessment testing when the DUTs that satisfy the maximum junction temperatures for a particular customer installation model. That customer installation model may only represent a small quantity of the designated customer installations so only a small quantity of DUTs may be sorted into the corresponding bin for that customer model.” EN: the bins correspond to models as shown for claim 1);
performing comparison on maximum allowable surface temperature values Tcmaxs of the CPU models ([0071]: “the test equipment may compare the operating junction temperature with the corresponding maximum junction temperature to determine whether the DUT passes or fails the thermal assessment testing (element 455).”);
classifying the CPU models into a supportable category and a unsupportable category based on the maximum allowable surface temperature values Tcmax of the CPU models ([0071]: “Advantageously, even if the operating temperature for the DUT fails in accordance with one or more of the customer installation models, the DUT may satisfy the maximum junction temperature for at least one of the models and pass the thermal assessment testing. The DUT may then be assigned to a bin based upon the customer installation model for which the DUT passed the thermal assessment testing (element 460).”); and
determining a CUP model in the supportable category as an applicable CPU model ([0071] as shown for the preceding limitations).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arroyo and Wong as applied to claim 1 above, and further in view of  Mohan (MOHAN, R., AND P. .

Regarding claim 2, Arroyo discloses the method for designing a new Purley CPU heat sink according to claim 1 (with combined teachings as shown above).
Arroyo does not explicitly disclose wherein the thermal resistance Rca of the heat sink is obtained by heat dissipation simulation through following steps:
building a detailed computer model by using heat dissipation simulation software, and
obtaining the thermal resistance Rca by using a temperature simulation function of the detailed computer model.
However, Mohan teaches wherein the thermal resistance Rca of the heat sink is obtained (P2007:Table 3:last column; P2008:figs 4-7) by heat dissipation simulation (PP2005-2007:§3: e.g. Title – “CFD simulation approach”) through following steps:
building a detailed computer model by using heat dissipation simulation software (PP2005-2007:fig 2 and §3: e.g. “The CPU heat sink with base plate is attached to the CPU together with a fan. The mainboard and all the other components are enclosed in a chassis. There are many other heat sources in addition to the CPU. Some of them are on the mainboard (e.g., northbridge chip), some of them are attached to the mainboard (e.g., memory modules) and some of them are in the chassis volume (e.g., DVD). The CFD 3D chassis model is shown in Fig. 2.”), and
obtaining the thermal resistance Rca by using a temperature simulation function of the detailed computer model (P2007:Table 3:last column; P2008:figs 4-7; P2007:§4:¶1: “The chassis model with different combination heat sinks was analyzed by CFD simulations. … The thermal resistance curve is shown in Fig. 4.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arroyo and Wong in view of the teachings of Mohan to include “wherein the thermal resistance Rca of the heat sink is obtained by heat dissipation simulation through following steps: building a detailed computer model by using heat dissipation simulation software, and obtaining the thermal resistance Rca by using a temperature simulation function of the detailed computer model” by substituting the experimental apparatus of Wong with the simulation of Mohan which is a simple substitution of one known element [experimental apparatus as in Wong] for another [simulation of the experimental apparatus as in Mohan] to obtain predictable results [a determination of thermal resistance where Mohan demonstrates the predictability of a successful determination – e.g. at P2008:fig 4].
	

Conclusion
Claims 1-4 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170091356 A1	Bornoff; Robin et al.
Discussing heat sink design using subtractive manufacturing and numerical wind tunnel simulation
US 20160224699 A1	Bornoff; Robin et al.
Discussing heat sink design using subtractive manufacturing and numerical wind channel simulation
US 20160188365 A1	Bodas; Devadatta V. et al.
Discloses that “thermal design power” specification is understood as an upper limit (i.e. that cooling system may use all processors with the specified TDP or a lower TDP, see [0029])
US 5931580 A	Wyland; Christopher P.
Disclosing a test board for determining CPU junction temperature
US 20160081231 A1	Berke; Stuart Allen et al.
Disclosing methods of using a database to determine heat sink/CPU compatibility
US 20160153922 A1	LEE; Yu-Min et al.
Disclosing analysis of portable device designs for overheating of CPU
US 20100175851 A1	HEYDARI; ALI et al.
Disclosing matching heat sinks to processor based on expected heat generation
DUH, FENG-CHYI, AND TSUNG-HAN LI. "Heat-dissipative Performance of Heat Sink in Desktop PC." Journal of Engineering Technology and Education, Vol. 8, No. 2 (2011): 297-308.
Discussing experimental determination of thermal performance with comparison of thermal insulating material, static load, and fan speed
ELNAGGAR, MOHAMED HA, M. Z. ABDULLAH, AND M. ABDUL MUJEEBU. "Experimental analysis and FEM simulation of finned U-shape multi heat pipe for desktop PC cooling." Energy Conversion and Management 52, no. 8-9 (2011): 2937-2944.
Discussing experimental and simulated thermal performance analysis of heat sink
HUANG, WEI, ERIC HUMENAY, KEVIN SKADRON, AND MIRCEA R. STAN. "The need for a full-chip and package thermal model for thermally optimized IC designs." In Proceedings of the 2005 international symposium on Low power electronics and design, pp. 245-250. 2005.
Discussing a thermal analysis design flow which includes choosing more/less aggressive circuit design based on thermal budget (e.g. P250:fig 10)
KROMANN, GARY, VINCENT PIMONT, STEVE ADDISON. "CFD and EDA tools The Interoperability of FLOTHERM® and Board Station®/AutoTherm®: Concurrent Design of a Freescale PowerPC™ RISC Microprocessor-based Microcomputer." (2004) 25 pages.
Discussing thermal analysis for desktop system design using PowerPC 603 and PowerPC 604 processors
WANG, YAXIONG, YINSHAN FENG, ROBERT DONG, AND PHIL CHOU. "Investigation of CPU thermal solution designs for BTX desktop system." In Twenty-Third Annual IEEE Semiconductor Thermal Measurement and Management Symposium, pp. 24-29. IEEE, 2007.
Discussing thermal analysis for desktop system design Intel® BTX systems


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128